Citation Nr: 1733337	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-11 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

The Veteran was afforded a videoconference hearing, conducted by the undersigned Veterans Law Judge, in March 2017.  A transcript of the hearing is located in the Veteran's electronic claims folder.  

At the March 2017 hearing, the Veteran indicated that he felt he was entitled to a higher rating for his service-connected hypertensive heart disease.  Effective March 24, 2015, when a claimant communicates a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The statement made at the March 2017 hearing indicates a desire to apply for an increase in VA benefits for hypertensive heart disease, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

The Veteran is seeking a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in January 2011.  Further development is necessary before an appeal can be adjudicated properly.  The Veteran is service connected for hypertensive heart disease and hypertension for a combined rating of 60 percent.  Thus, he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

The Veteran underwent a VA examination in May 2010.  The VA examiner opined that the Veteran's hypertensive heart disease and hypertension did not have an effect on usual occupation or work but they did impact the Veteran's daily activities, causing him to experience a lack of stamina and generalized tiredness.

A VA Form 21-4138, Statement in Support of Claim, submitted in January 2011 by one of the Veteran's physicians, Dr. Z.S., states that the Veteran is unable to work/unemployable due to lower back pain. 

The Veteran underwent a VA examination in March 2011.  The VA examiner opined that the Veteran was unable to work in a physical occupation due to his service-connected hypertension and hypertensive heart disease.  The examiner continued the Veteran is able to work in a sedentary occupation despite the service-connected conditions.  However, the examiner noted that the Veteran's nonservice-connected lower back condition limited him from working in a physical or sedentary occupation due to chronic pain and limited mobility.  

In April 2012, the VA examiner from March 2011 provided an addendum opinion.  The VA examiner opined that the Veteran was unable to work in a physical or sedentary occupation due to his nonservice-connected lower back condition.  Further, the examiner explained that the Veteran's service-connected hypertension and hypertensive heart disease did not preclude him from working in either a physical or sedentary occupation.  
In July 2012, another of the Veteran's private physicians, Dr. B.D., submitted an opinion that states that the complexity of the Veteran's multiple medical diagnoses would not enable him to work currently or in the future.  Dr. B.D. explained that these diagnoses included cervical disc disease, chronic low back pain, gastroesophageal reflux disease, hyperlipidemia, hypertension, left ventricular atrophy, lumbar radiculopathy, cervical myelopathy, and osteoarthritis of the knees.  

In a letter dated in May 2014, Dr. Z.S. asserted that the Veteran has chronic low back pain and is known to have hypertension and anemia.  Further, the doctor stated that because of his chronic low back pain, the Veteran is unable to work/unemployable. 

In October 2016, another of the Veteran's private physicians, Dr. C.L.W., submitted an opinion that states that the Veteran, who currently suffered from hypertension and left ventricular hypertrophy, was not fit for employment at that time nor did he anticipate this changing in the future.  

At the Veteran's hearing in March 2017, he testified that he is unable to deal with the pressures of work due to his service-connected heart disease and hypertension.  

As reflected above, the Veteran's medical reports and lay evidence show conflicting opinions on what disability, or combination of disabilities, causes him to be unable to obtain or maintain substantially gainful employment.  The conflicting opinions do not permit the Board to effectively weigh the evidence in order to determine if it is in equipoise that the Veteran's service-connected hypertensive heart disease and hypertension keep him from obtaining or maintaining substantially gainful employment.  

Case law dictates that it is not necessary the Board obtain a single medical opinion to address the impact of all service-connected disabilities on the veteran's ability to engage in substantially gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  However, due to the conflicting nature of the medical and lay evidence in this case, it is necessary to get another VA examination to specifically address the functional impact of the Veteran's service-connected disabilities.  

Additionally, at the March 2017 hearing, the Veteran indicated that he may have applied for disability benefits with the Social Security Administration (SSA).  Any records associated with such a claim may be pertinent to his claim seeking TDIU.  Therefore, a request for such records should be made on remand.

Also, the record reflects the Veteran receives VA treatment.  The most recent VA treatment records that have been associated with the claims file are from April 2012.  Any updated treatment records since that time should be obtained and associated with the file. 
	
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

2. Obtain any VA treatment records from April 2012 to the present.

3. If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items 1-2, schedule the Veteran for a VA examination with an appropriate clinician and forward the claims file to the examiner.  Any special studies or tests deemed necessary are to be accomplished.  The examiner must elicit from the record a full work and educational history.  

The examiner should address the following:

Based on review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion regarding the functional impact of the Veteran's service-connected disabilities (i.e., hypertensive heart disease and hypertension).

This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

If the requested opinion cannot be provided without resorting to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If any portion of the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




